DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-9 and 18-21 are pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/577,488, filed on November 28, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 9, 2020 and November 16, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 is directed to a fibrous sheet with a thickness property defined by an equation and no other structural features. According to MPEP 2163(I)(A), the claimed invention as a whole may not be adequately described if the claims require and essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Additionally, MPEP 2163(I)(A) also states that an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See again MPEP 2163(I)(A).
The instant specification details the structure of the nonwoven fabric and the method of making the nonwoven fabric (see pages 35-49), however the instant specification does not describe how the structure or the method of making the nonwoven fabric affects the results of the equation of claim 5. Crimped nonwoven fabrics with the materials described in the instant specification are known in the prior art (see art presented below), however no mention is made of the thickness of three superimposed sheets being less than the expected thickness of three 
Claims 6-8 and 18-21 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 5, rejected above.

Claims 5-8 and 18-21a fibrous sheet, does not reasonably provide enablement for wherein a thickness of a single fibrous sheets and a thickness of three superimposed fibrous sheets satisfies the equation in claim 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 5 is directed to a fibrous sheet with a thickness of a single fiber sheet and a thickness of three superimposed fibrous sheets that satisfy the equation in claim 5. No structure, other than that the invention is a fibrous sheet which can be a woven, nonwoven, or knitted fabric, is provided. As discussed in the 112(b) rejection below it is also unclear whether a single fibrous layer is being claimed or three superimposed fibrous layers are being claimed (Wands Factor (A)). According to the instant specification at page 27, lines 12-15, the fibrous sheet is a compression bandage (Wands Factor (B)).
Crimped nonwoven fabrics with the materials described in the instant specification are known in the prior art (see art presented below), however no explicit mention is made of the thickness of three superimposed sheets being less than the expected thickness of three superimposed sheets (Wands Factors (C) and (D)). The ordinary artisan would recognize that there are many factors that may go into fulfilling the claimed equation that lead to unpredictability in the result. For example, the material used, the structure of the surface, the shape of the fibers, the type of fabric used (nonwoven, woven, knit), whether the layers are bonded or consolidated, whether anything is done to the layers prior to being superimposed, the environment (e.g., high humidity), whether pressure is applied (e.g., in the case of hook and loop tape), whether the three layers are of the same thickness, etc. which the ordinary artisan would recognize would have an effect on the final result of the claimed equation (Wands Factors (D) and (E)).
The instant specification details the structure of the nonwoven fabric and the method of making the nonwoven fabric (see pages 35-49), however the instant specification does not describe how the structure or the method of making the nonwoven fabric affects the results of the equation of claim 5. Page 30 at lines 25-27 state that the use of an elastomer on the surface of the 3, and as a result it can be difficult to satisfy formula [A] (the equation in claim 5). Page 35 into page 36 describes four different methods for imparting stretchability and extensibility to a fibrous sheet substrate. Method 4) is preferred. Methods 1) and 3) are identified as being difficult to obtain a fibrous sheet satisfying formula [A] (the equation in claim 5). Rather than describing the structure that results in satisfying the equation in claim 5, the instant specification describes what structure does not satisfy the equation in claim 5. Page 45 at lines 4-6 state that the ratio of the conjugated fiber and non-conjugated fiber is preferably adjusted appropriately so that the fibrous sheet satisfies formula [A] (the equation in claim 5). Therefore the instant specification does provide some structural guidance as to how to fulfill the equation in claim 5, however it is clear from the disclosure of structure that does not fulfill the equation in claim 5 as well as the examples that there are other factors that affect the results of the equation (Wands Factor (F)).
For the second embodiment of the instant invention (claim 5), the instant specification provides two working examples, Examples 5 and 6, and three comparative Examples, Comparative Examples 2-4. Examples 5 and 6 have values of 80.0 and 81.6, respectively, for the equation in claim 5. However, the scope of the possible values of the equation in claim 5 is significantly larger, including values from 0-79%. Additionally, the structure of the Examples are much more specific, specifying that the fiber is a crimpable conjugate fiber, the material of the fiber, the number of crimps, the heat treatment on the fiber, the processing of the fiber, etc. (see instant specification, pages 80-82). The Comparative Examples 2-4 do not satisfy the equation in claim 5 (Table 2). Comparative Example 2 was produced in the same manner as Example 5, except that the hot air drying temperature was set to 160oC (page 82, lines 10-16). Comparative Example 3 was produced in the same manner as Example 5 except that 80% by Wands Factor (G)).
In conclusion, while the specification provides details as to the structure and method of making the fibrous sheet, the specification does not describe what features or processes are required to result in the equation in claim 5 being met with the broad scope being claimed. Based on the state of the prior art and the knowledge of one of ordinary skill in the art, the ordinary artisan would not know what structure or processes are required to result in the invention in claim 5, and would require undue experimentation to arrive at the invention of claim 5 due to the many parameters that could affect the layered thickness and the lack of guidance in the claim and the specification.
Claims 6-8 and 18-21 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 5, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a fibrous sheet that satisfies the formula below: … when a thickness of a single fibrous sheet measured in accordance with A method specified in JIS L 1913 is defined as T1 [mm], and a thickness of three superimposed sheets measured under the same conditions id defined as T3 [mm]”. The limitation is indefinite because it is unclear what is being claimed. The only structure recited is “fibrous sheet” in the preamble. The equation recited has both a single layer thickness and the thickness of three superimposed sheets. It is unclear whether a single layer of fibrous sheet is claimed or three layers of fibrous sheet. As discussed in the 112(a) rejection above, it is also unclear what structure is required to meet the body of the claim.
Claims 6-8 and 18-21 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 5, rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 9, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2010/0035500)1.
With respect to claims 5-7, 9 and 18-19, Kimura teaches a nonwoven fabric (fibrous sheet) which is easy to tear and has stretchability and self-fastenability (paragraph [0001]). The nonwoven (fibrous sheet) is obtained by subjecting a conjugated (or composite) fiber having a latent ability of crimping by heating to a high-temperature water vapor (or high-temperature moisture) to develop a three-dimensional crimp and to allow the crimped fiber to entangle with another (paragraph [0015]). As can be seen in FIG. 1, the sample 1 has a length direction and a width direction (FIG. 1).
As discussed in the 112(a) and 112(b) rejections above, the structure required to meet the property defined by the equation in claim 5 (and claims 6 and 9, which depends from claim 5) is unclear and not described in the instant specification. Therefore, Kimura is interpreted as reading on claim 5 (and claims 6 and 9) in part because Kimura teaches that the fibers are crimped conjugated fibers and the nonwoven is preferably 95/5 to 100/0 conjugated fiber/non-conjugated fiber (paragraph [0059]), which is the same structure identified by the instant specification as assisting in fulfilling the equation in claim 5 (see the 112 rejections above).
Additionally, Kimura teaches the use of similar structure and materials as the instant invention as well as a similar method of making. The final product of Kimura also exhibits similar properties to the instant invention.
With respect to similar structure, page 34, lines 15-16 the instant specification discloses the basis weight of the fibrous sheet is more preferably 50-200 g/m2. The thickness of the fibrous 3 (instant specification; page 34, line 28 – page 35, line 4). The fibrous sheet has an air permeability measured by the Frazier method of particularly preferably 10-200 cm3/(cm2 second) (instant specification; page 35, lines 14-17).
Similarly, Kimura teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]). The thickness is more preferably about 0.4-1.5 mm (Kimura; paragraph [0070]). The bulk density is particularly about 0.07-0.15 g/cm3 (Kimura; paragraph [0067]). The air-permeability is more preferably about 10-200 cm3/(cm2 second) as measured by the Frazier test method (Kimura; paragraph [0083]).
Further with respect to similar structure, the fibrous sheet of the instant invention is preferably a nonwoven fabric containing crimped fibers in a coiled shape (instant specification; page 36, lines 17-27). The nonwoven fabric preferably is not substantially fusion bonded, and the crimped fibers are mainly entangled together with their crimped coil portions bound or hooked (instant specification; page 36, line 28 – page 37, line 2). Further, it is preferable that most crimped fibers are oriented substantially parallel to a sheet surface (instant specification; page 37, lines 3-8). The fibers have an average fineness of more preferably 1 to 5 dtex (instant specification; page 43, lines 2-3). The average fiber length is more preferably 25-75 mm (instant specification; page 43, lines 8-9). The number of crimps after heating is preferably 35-150 crimps/25 mm (instant specification; page 43, lines 27-29). The average curvature radius of circles formed by the crimped fibers is more preferably 50-160 microns (instant specification; page 44, lines 2-4). The average pitch of the coil is more preferably 0.05-0.2 mm (instant specification; page 44, lines 15-16). The preferred ratio of conjugated fiber to non-conjugated fiber is 90/10 to 100/0 (instant specification; page 45, lines 4-10).
Similarly, Kimura teaches the conjugated fibers of the nonwoven after heat treatment crimp into a three-dimensional form such as a coil-like form (a spiral form or shape or a helical or coil spring form or shape) (Kimura; paragraph [0050]). Due to the change in form from crimping the fibers, the nonwoven fabric has a structure where each crimped conjugated fiber is entangled with another to fasten or hook the fiber on another, substantially without being melt-bonded to another (Kimura; paragraph [0062]). It is desirable that most of the fibers constituting the nonwoven are arranged in a direction approximately parallel to the nonwoven fabric surface (Kimura; paragraph [0063]). The average fineness of the conjugate fibers are more preferably about 1-5 dtex (Kimura; paragraph [0048]). The average fiber length is more preferably above 25-75 mm (Kimura; paragraph [0049]). The number of crimps after heating is more preferably about 45-120/25 mm (Kimura; paragraph [0051]). The average curvature radius of the crimped fibers is preferably about 50-160 microns (Kimura; paragraph [0056]). The average pitch between the crimps of the coil-like crimped conjugated fiber is more preferably about 0.05-0.2 mm (Kimura; paragraph [0057]). The preferred conjugated fiber/non-conjugated fiber ratio of 95/5 to 100/0 (Kimura; paragraph [0059]).

With respect to similar method of making, page 45, lines 18-22, the instant specification discloses that the nonwoven fabric containing the crimped fibers can be suitably produced by a method including a step of forming the fibers containing latently crimped fibers into a web and a step of heating the fibrous web and crimping the conjugated fibers. The preferred web formation is a carding method using staple fibers (instant specification; page 45, lines 23-29). Next the fibers of the web are preferably entangled with water flow from both sides (instant specification; page 46, lines 1-10). In the heating step, the fibrous web is heated with high temperature steam oC, and the treatment speed is selected from the range of less than or equal to 200 m/minute (instant specification; page 49, lines 2-13).
Similarly, Kimura teaches the production process of the nonwoven fabric includes a step of forming a fiber web and a step of heating the web to develop a crimp (Kimura; paragraph [0085]). The web is formed from a carding process using a staple fiber (Kimura; paragraph [0086]). Prior to heating the web, an entangling step is preferably performed by applying or spraying water (Kimura; paragraph [0087]). During the heating step a high-temperature water vapor is sprayed to develop uniform crimp (Kimura; paragraph [0099]). The pressure of the high-temperature water can be 0.1 to 2 MPa at a temperature in the range of 70-150oC at a treatment speed of not more than 200 m/minute (Kimura; paragraph [0102]-[0103]).

With respect to similar materials, page 38, lines 15-18, the instant specification discloses that the fiber constituting the crimped fiber is a fiber (latently crimped fiber) having an asymmetric or layered (so-called bimetal) structure crimped by heating due to a difference in thermal shrinkage factor (or thermal expansion coefficient) of a plurality of resins. The cross-sectional structure of the conjugate fiber is preferably eccentric core-sheath type or parallel type (instant specification; page 42, lines 14-22). The conjugated fiber is preferably a combination of aromatic polyester-based resins, more preferably a combination of polyalkylene arylate-based resin (a) and a modified polyalkylene arylate-based resin (b) (instant specification; page 40, lines 16-19). The preferred resin (a) is polyethylene terephthalate and the resin (b) may be an elastomer having a C2-4 alkylene arylate (e.g., ethylene terephthalate or butylene terephthalate) as 
Similarly, Kimura teaches the conjugate fiber used in the nonwoven preferably has a structure which is like a bimetal structure or a structure having the phases disposed adjacent to each other such as an eccentric sheath-core form and a side-by-side form (parallel type) (Kimura; paragraphs [0046]-[0047]). Kimura further teaches the conjugated fiber preferably has a combination of (a) a polyalkylene arylate resin and (b) a modified polyalkylene arylate-series resin (Kimura; paragraph [0041]). The resin (a) is typically polyethylene terephthalate (PET) (Kimura; paragraph [0041]). The resin (b) may be an elastomer which has a C2-4- alkylene arylate (e.g., ethylene terephthalate and butylene terephthalate) as a hard segment and polyoxyalkylene glycol as a soft segment (Kimura; paragraph [0042]).
Further with respect to similar materials, in the resin (b) of the instant invention, a ratio of the dicarboxylic acid component for reducing the melting point or softening point is more preferably 15-40 mol% based on the whole amount of dicarboxylic acid groups (instant specification; page 41, lines 19-23). A ratio of the diol component for reducing the melting point or the softening point is preferably less than or equal to 10 mol%, based on the whole amount of diol components (instant specification; page 41, lines 23-27).
Similarly, Kimura teaches the proportion of the dicarboxylic acid component lowering the melting point or softening point relative to the total amount of the dicarboxylic acid components is 15-40 mol % (Kimura; paragraph [0043]). The proportion of the diol component lowering the melting point or softening point relative to the total amount of diol components is preferably not more than 10 mol % (Kimura; paragraph [0043]).

With respect to similar properties, on page 31, lines 1-5, the instant specification discloses that the instant invention has a curved surface sliding stress of greater than or equal to 3 N/50 mm. On page 31, line 10 – page 32, line 8, the instant specification discloses that the instant invention has a “hand cut property” evaluated by a breaking strength in the machine (MD) direction of more preferably 10-40 N/50 mm and a breaking strength in the cross direction (CD) of more preferably 1-20 N/50 mm.
Similarly, Kimura teaches a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 3.0 N/50 mm (Kimura; paragraph [0074]). The strength at break is preferably 7-20 N/50 mm in the length direction (MD) of the bandage (Kimura; paragraph [0076]). The strength at break in the width direction (CD) is more preferably about 0.5-10 N/50 mm (Kimura; paragraph [0079]).
Further with respect to similar properties, the instant invention has an elongation at break in the MD direction of more preferably greater than or equal to 80% and less than or equal to 250% (instant specification; page 32, lines 14-21). The elongation at break in the CD direction is preferably 100-350% (instant specification; page 32, line 28 – page 33, line 2). The recovery rate after 50% extension in the MD direction is more preferably greater than or equal to 90% (instant specification; page 33, lines 3-15). The recovery rate after 50% extension in the CD direction preferably greater than or equal to 80% (less than or equal to 100%) (instant specification; page 33, line 27 – page 34, line 2).
Similarly, Kimura teaches an elongation at break in the length direction (MD) of not less than 80%, for example 80-250% (Kimura; paragraph [0071]). The elongation at break in the cross direction varied from 93-220% (Kimura; Table 1). The recovery of the nonwoven after being subjected to 50% elongation in at least one direction is preferably not less than 95%, for 

With respect to claim 21, Kimura teaches all the limitations of claim 5 above. Kimura further teaches the nonwoven fabric (fibrous sheet) is suitable for a tape used in medical or support field (such as a bandage or a supporter) (paragraph [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2010/0035500)2 as applied to claim 5 above.
With respect to claim 8, Kimura teaches all the limitations of claim 5 above. Kimura further teaches a basic weight (basis weight) of more preferably about 30-200 g/m2 (Kimura; paragraph [0070]).
The basis weight range of Kimura substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 20, Kimura teaches all the limitations of claim 5 above. Kimura further teaches the nonwoven fabric has a slip stress at curved surfaces in contact (curved surface sliding stress) of not less than 0.5 N/50 mm, and preferably not less than 1.0 N/50mm (particularly not less than 3.0 N/50 mm (paragraph [0074]).
The curved surface sliding stress range of Kimura substantially overlaps the claimed range in the instant claim 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kimura, because overlapping ranges have been held to establish prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (JP 2009-097133) discloses a stretchable material having appropriate stretchability and excellent touch which contains composite fibers in which a phase structure is formed by a plurality of resins having different heat shrinkage rates to form crimped fibers oriented substantially parallel to the plane direction (abstract).
Nakayama (JP 2014-037649)3 discloses a stretchable self-adhesive fabric which is excellent in stretchability and self-adhesiveness, is safe and has excellent hand-cuttability (abstract). The nonwoven fabric contains 80% by mass or more of crimped fibers with a radius of curvature of 50-200 microns (abstract).
Nakayama (JP 2014-037662) discloses a high-stress sheet that is excellent in stretchability and self-adhesiveness, is safe, and is excellent in hand-cutting (abstract).
Pernot (US 2015/0238365) discloses a compression bandage formed by the assembling of a self-adhesive nonwoven based on short conjugated fibers which have been crimped (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS
        3 Cited in IDS